Citation Nr: 1752365	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-33 403	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for low back strain with degenerative joint disease of the lumbar spine (low back disability) in excess of 10 percent prior to July 8, 2008, in excess of 20 percent from July 8, 2008, through February 16, 2017, and in excess of 40 percent beginning February 17, 2017.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis prior to February 17, 2017.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) with respect to this decision in March 2009.  A statement of the case (SOC) was issued in July 2010 and the Veteran perfected his appeal in July 2010.  The Board remanded this appeal in November 2013 for a new VA examination for the low back and to provide notice and adjudicate entitlement to TDIU.  The Veteran's claim for TDIU was denied in a December 2012 rating decision.  

The appeal came before the Board again and was remanded in December 2016 to obtain the Veteran's outstanding treating records and obtain a new VA examination of the low back, and to refer TDIU for consideration on an extraschedular basis.  In an April 2017 rating decision, the Veteran's lumbar spine disability was increased to 40 percent effective February 17, 2017.  A May 2015 rating decision granted TDIU, effective February 17, 2017.    


FINDING OF FACT

On August 19, 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he requested a withdrawal of his appeal. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have all been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


